United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1504
Issued: February 17, 2011

Case Submitted on the Record

DECISION AND ORDER

Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2010 appellant filed a timely appeal from a March 19, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained more
than three percent permanent impairment of his left foot, for which he received a schedule
award.

FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a February 19, 2010
decision, the Board set aside and remanded the Office’s March 5, 2009 schedule award decision.
The Board found the case was not in posture for decision as the Office’s medical adviser did not
provide sufficient explanation regarding certain aspects of appellant’s impairment rating and it
was unclear why the Office medical adviser found the rating could not be expressed as a lower
extremity rating instead of a foot rating. The Board directed the Office to obtain a medical
opinion regarding the extent of any permanent impairment of the left foot or lower extremity,
whichever was greater, causally related to the March 22, 2008 employment injury. The facts and
history contained in the prior appeal are incorporated by reference.
On February 23, 2010 the Office requested that the Office medical adviser utilize the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (6th ed.
2009) (hereinafter, A.M.A., Guides) and provide medical rationale to explain why the rating
should be for the left foot and not the left lower extremity.
In a March 10, 2010 report, the Office medical adviser utilized the February 23, 2009
findings provided by the second opinion physician, Dr. Charles Denhart, a Board-certified
physiatrist. He referred to the sixth edition of the A.M.A., Guides, Table 16-2, the foot and ankle
regional grid, for a fracture and dislocation of the metatarsals.2 The Office medical adviser
explained that appellant fell into the Class I category, for “other metatarsal nondisplaced with
abnormal examination findings.” This was based on Dr. Denhart’s report of pain on weight
bearing in the area of the metatarsal fractures. He advised that the impairment rating could range
from zero to two percent with the default or C value being one percent. The Office medical
adviser determined that, due to the pain on weight bearing, the impairment rating for the
metatarsal residuals would be processed at the E value which resulted in an impairment of two
percent of the lower extremity. He referred to section 16-1 functional history, page 496 and
section 16.2 pertaining to diagnosis-based impairment (page 497) when noting it was not
appropriate rate for the second and third metatarsal fracture separately.3 The Office medical
adviser noted that as the metatarsal fracture was processed as a foot rating, this was achieved
using Table 16-10.4 He determined that the two percent of the lower extremity was equal to
three percent of the foot.
The Office medical adviser explained that the reason that the rating was a foot rating
rather than lower extremity ratings because lower extremity ratings do not ensue below (distal) to
the ankle level. He indicated that the metatarsals were midfoot or even more distally towards the
toes.5 The Office medical adviser subtracted the previously received award that appellant
1

Docket No. 09-1348 (issued February 19, 2010). Appellant filed a claim when his left foot was crushed by the
front wheel of a forklift. The Office accepted the claim for closed metatarsal fractures of the left foot.
2

A.M.A., Guides 504.

3

Id. at 496, 497.

4

Id. at 530.

5

The medical adviser referenced Gray’s Anatomy, 255-566 (29th ed. 1973).

2

received of one percent and determined that he was entitled to an additional schedule award of
two percent to the left foot.
On March 19, 20109 the Office granted appellant a schedule award for an additional two
percent permanent impairment of the left foot. The award covered the period June 26 to
July 24, 2008.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body. The Act, however, does not specify the manner by which the percentage
loss of a member, function or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. The implementing regulations have adopted the American Medical
Association, Guides to the Evaluation of Permanent Impairment as the appropriate standard for
evaluating schedule losses.6 Effective May 1, 2009, schedule awards are determined in
accordance with the A.M.A., Guides (6th ed. 2008).
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on functional history (GMFH), physical examination (GMPE) and clinical studies
(GMCS).7 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.9
Section 8107(c) of the Act provides 288 weeks of compensation for total loss of a leg and
205 weeks for total loss of a foot.10 While appellant would not be entitled to receive two awards
for injury to the same body part, he should be given the benefit of the more favorable allowance,
as prescribed for the hands and feet in FECA Program Memorandum No. 134.11

6

20 C.F.R. § 10.404 (2009).

7

A.M.A., Guides (6th ed. 2008), 494-531; see J.B., 61 ECAB ___ (Docket No. 09-2191, issued May 14, 2010).

8

A.M.A., Guides 515-21.

9

See supra note 7.

10

5 U.S.C. § 8107 (c)(2) and 8107(c)(4).

11

FECA Program Memorandum No. 134 (issued February 3, 1971).

3

ANALYSIS
The Board remanded the case for further medical development regarding the extent of
any impairment of the left foot or lower extremity. On remand, the Office obtained an opinion
on appellant’s impairment from its medical adviser who utilized the sixth edition of the A.M.A.,
Guides.
In his March 10, 2010 report, the Office medical adviser properly determined that, for a
fracture and dislocation of the metatarsals, use of Table 16-2, Foot and Ankle Regional Grid was
appropriate and that appellant fit into a Class I category, for “other nondisplaced with abnormal
examination findings” which indicated pain on weight bearing in the area of the metatarsal
fractures.12 He started with the default value of C and explained that, because of the pain on
weight bearing, the grade severity would be processed at the E value which would warrant an
impairment of two percent of the lower extremity. The Office medical adviser explained that
under the A.M.A., Guides the other metatarsal fracture cannot be rated when a patient has two
significant diagnoses, the examiner should use only the one with the highest impairment rating in
that region.13 Furthermore, he explained that the metatarsal fracture was converted to a foot
rating pursuant to Table 16-10.14 The Office medical adviser determined that the two percent of
the lower extremity was equal to three percent of the foot. He subtracted the previous award of
one percent and determined that appellant was entitled to an additional schedule award of two
percent to the left foot. Furthermore, the Office medical adviser properly explained that the
rating was a foot rating rather than a lower extremity rating as the injury did not ensue below
(distal) to the ankle level. He indicated that the metatarsals were midfoot or even more distally
towards the toes. The Board finds that the Office medical adviser’s explanation is reasoned and
is consistent with the A.M.A., Guides.
The Board finds that the Office medical adviser’s report establishes that appellant has no
more than three percent permanent impairment of the left foot. The record does not contain any
evidence to establish greater impairment to the left foot in accordance with the sixth edition of
the A.M.A., Guides. As appellant previously received a schedule award for one percent
impairment of the left foot, the Office properly issued appellant a schedule award for an
additional two percent impairment of the left foot.
CONCLUSION
The Board finds that appellant has not established that he has more than three percent
impairment of his left foot for which he received a schedule award.

12

A.M.A., Guides 504.

13

See id. at 497. See also id. at 496 (functional assessment is only considered for the limb impairment with the
highest rating, since it is expected that this will encompass the functional limitations related to other impairments in
the same limb).
14

Id. at 530.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 19, 2010 is affirmed.
Issued: February 17, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

